Title: To George Washington from Gillam Tailer, 1 November 1775
From: Tailer, Gillam
To: Washington, George



May it please your Excellency
Cambridge Novr 1st 1775

I beg leave to represent to you that I am a young person from Boston, where I have left my all. I have been brought up in the mercantile way but by reason of the unhappy situation of Affairs am now out of employ, should esteem it a great favor if yr Excellcy would bestow some Employ on me, that I may be of

some little service to my Country, for which shall ever retain a grateful sense & am Your Excellency’s Most Obedt Hble Servt

Gillam Tailer

